J-A29025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KELLY L. COLE, AN INDIVIDUAL, AND          :     IN THE SUPERIOR COURT OF
    BILL COLE'S PUB INC., A PENNSYLVANIA       :          PENNSYLVANIA
    CORPORATION                                :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY M. ZWERGEL, AN INDIVIDUAL,         :
    CYNTHIA F. ZWERGEL, AN INDIVIDUAL,         :
    THE VINYL ANSWER, INC., A                  :
    PENNSYLVANIA CORPORATION, AND TRU          :
    REAL ESTATE HOLDINGS, LLC, A               :
    PENNSYLVANIA CORPORATION                   :
                                               :
                       Appellants              :     No. 689 WDA 2021

                    Appeal from the Order Entered May 6, 2021
         In the Court of Common Pleas of Allegheny County Civil Division at
                              No(s): GD21-003692


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J. :                          FILED: FEBRUARY 11, 2022

        Jeffrey M. Zwergel, Cynthia F. Zwergel, The Vinyl Answer, Inc., and Tru

Real Estate Holdings, LLC (collectively “the Zwergels”) appeal from the order

that granted the Motion for Special and/or Preliminary Injunction filed by Kelly

L. Cole and Bill Cole’s Pub, Inc. (“Cole”) pending a final hearing on the motion.

We vacate the order and remand for further proceedings.

        Cole and the Zwergels are owners of adjacent commercial properties,

operating a pub and a vinyl fabrication business, respectively. In 1962, the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29025-21


parties’ predecessors in interest had recorded an agreement to allow

customers of both businesses to use a parking lot between the establishments.

Unaware of the existence of this 1962 agreement, the Zwergels in 2018

approached Cole with a license agreement, requiring her to pay for the

continued use of their portion of the lot.    When Cole discovered the prior

agreement and her apparent right to use the lot free of charge, she stopped

making the monthly payments. The Zwergels then took steps to erect a fence

to close off that portion of the lot owned by them. Cole responded by filing a

complaint seeking, inter alia, declaratory and injunctive relief. Cole also filed

an emergency motion for a preliminary injunction to maintain her customers’

access to the parking during the pendency of the action.

      The trial court scheduled a status conference and then a hearing on the

motion. On May 6, 2021, following the initial hearing, the court signed what

appears to be the proposed order drafted by Cole, which stated as follows:

             AND NOW, this 6th day of May 2021, upon consideration of
      the Plaintiff’s emergency motion for special and/or preliminary
      injunction, it is hereby ORDERED that the motion is GRANTED.
      Plaintiffs have demonstrated a reasonable probability of success
      on the merits against Defendants.           Plaintiffs’ have also
      demonstrated that they would suffer immediate and irreparable
      harm in the absence of an injunction, that an injunction would not
      cause greater harm to Defendants and that an injunction would
      be in the public interest.

            Pending a final resolution of this action on the merits, it is
      hereby ORDERED that Defendants will not construct or install a
      fence or any other barrier on that portion of the property used to
      access Plaintiff’s property.




                                      -2-
J-A29025-21


Order, 5/6/21. The court further added additional hand-written provisions to

the order, including the following: “A final hearing to be held at the request

of the parties.” Id.

      On May 18, 2021, the Zwergels filed a motion for reconsideration and

clarification, in which they, inter alia, requested “a final hearing on [Cole’s]

Motion for Preliminary Injunction” in accordance with the provision of the

May 6 order. Motion for Reconsideration and Clarification, 5/18/21, at 7. On

May 21, 2021, Cole filed a motion for sanctions, claiming that the Zwergels

violated the May 6 order by blocking the area of the pertinent parking lot with

large trucks instead of a fence, something they had never done in the past.

By order of June 4, 2021, the court prohibited the Zwergels from parking more

than one truck at a time in that area, deferred sanctions to the final hearing

on the matter, scheduled a final hearing to take place on July 9, 2021, and

indicated that the trial court would conduct a site visit on July 8, 2021, to be

arranged by the parties. See Order, 6/4/21.

      The Zwergels immediately filed a notice of appeal to this Court from the

May 6, 2021 order. The trial court directed the Zwergels to file a statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and the

Zwergels timely complied. The trial court issued a Pa.R.A.P. 1925(a) opinion

in which he, inter alia, posited that the Zwergels’ appeal is premature. As the

appealability of an order impacts this Court’s jurisdiction, we examine that

issue before delving into the substance of this appeal. See, e.g., Kulp v.


                                     -3-
J-A29025-21


Hrivnak, 765 A.2d 796, 798 (Pa.Super. 2000) (“Since we lack jurisdiction

over an unappealable order it is incumbent on us to determine, sua sponte

when necessary, whether the appeal is taken from an appealable order.”).

      As a general rule, appeals are to be taken from final orders that dispose

of all claims and all parties. See Pa.R.A.P. 341. However, there are many

exceptions, including those interlocutory appeals as of right enumerated in

Pa.R.A.P. 311.   Relevant to the instant appeal, Rule 311 indicates that an

immediate appeal may be taken as of right from:

      An order that grants or denies, modifies or refuses to modify,
      continues or refuses to continue, or dissolves or refuses to
      dissolve an injunction unless the order was entered:

            (i) Pursuant [certain provisions of the Divorce Code];
      or

            (ii) After a trial but before entry of the final order.
            Such order is immediately appealable, however, if the
            order enjoins conduct previously permitted or
            mandated or permits or mandates conduct not
            previously mandated or permitted, and is effective
            before entry of the final order.

Pa.R.A.P. 311(a)(4).

      The Zwergels contend that the May 6, 2021 order was immediately

appealable pursuant to the initial provision of the Rule. See Zwergels’ brief

at 1. The trial court and Cole disagree. See Trial Court Opinion, 7/12/21, at

11; Cole’s brief at 15. Cole argues that the “ruling was temporary in nature,”

a mere “temporary measure put into place to govern the use of the

neighboring properties until that time when the court could hold a final hearing


                                     -4-
J-A29025-21


on Cole’s Emergency Motion.” Cole’s brief at 15-16. Cole at the same time

suggests that the interim order entered before the conclusion of the

preliminary injunction proceedings was one entered “after a trial but before

entry of the final order,” placing it within the exception established by

subsection (ii). Id. at 16. Cole maintains that the order merely preserved

the status quo rather than enjoining conduct previously permitted, rendering

inapplicable the exception to the subsection (ii) exception. Id. at 16-17.

      We agree with the Zwergels that the order from which they appealed

was immediately appealable pursuant to Rule 311(a)(4). While at first blush

it does appear that the Zwergels may have acted prematurely in appealing

while additional proceedings on the preliminary injunction request were

pending, upon further examination, we are convinced that the May 6, 2021

order is one contemplated by Rule 311(a)(4) for interlocutory appeal.

      A preliminary injunction’s purpose “is to preserve the status quo as it

exists or previously existed before the acts complained of, thereby preventing

irreparable injury or gross injustice.”    City of Allentown v. Lehigh Cty.

Auth., 222 A.3d 1152, 1156 (Pa.Super. 2019) (cleaned up). The status quo

is the factual, not the legal, state of affairs between the parties. It “is the last

actual, peaceable and lawful noncontested status which preceded the pending

controversy.”    Porter v. Chevron Appalachia, LLC, 204 A.3d 411, 417

(Pa.Super. 2019).     A preliminary injunction functions to preserve this pre-




                                       -5-
J-A29025-21


dispute environment, not to announce a finding that the existing arrangement

reflects the actual rights of the parties.1

       Preliminary injunctive relief “is an extraordinary, interim remedy that

should not be issued unless the moving party’s right to relief is clear and the

wrong to be remedied is manifest.” Ambrogi v. Reber, 932 A.2d 969, 974

(Pa.Super. 2007). “Parties must obey a preliminary injunction, even if invalid,

if the order is entered by a court with jurisdiction over the subject matter of

the order and the parties thereto unless the order is vacated or reversed.”

Rouse Philadelphia Inc. v. Ad Hoc ‘78, 417 A.2d 1248, 1257 (Pa.Super.

1979). Failure to obey an injunction subjects the violator to punishment for

contempt. Brightbill v. Rigo, Inc., 418 A.2d 424, 430 (Pa.Super. 1980).

Accordingly, Rule 311(a)(4) was “originally designed to permit immediate

appeals from preliminary injunctions” pending a final resolution of the case.

Thomas A. Robinson Family Ltd. P'ship v. Bioni, 178 A.3d 839, 845

(Pa.Super. 2017).

       The entry of preliminary injunctions is governed by Pa.R.C.P. 1531,

which, relevant to this appeal, provides as follows:

____________________________________________


1 While not necessarily reflected by the prevailing factual status quo, an early
assessment of the legal rights of the parties is pertinent to the decision
whether to issue a preliminary injunction, as the trial court must conclude that
the moving party is likely to ultimately prevail on the merits. See, e.g.,
Matenkoski v. Greer, 213 A.3d 1018, 1025 (Pa.Super. 2019). Given our
resolution of this appeal, however, we do not address this aspect of the trial
court’s ruling.



                                           -6-
J-A29025-21


       (a) A court shall issue a preliminary or special injunction[2] only
       after written notice and hearing unless it appears to the
       satisfaction of the court that immediate and irreparable injury will
       be sustained before notice can be given or a hearing held, in which
       case the court may issue a preliminary or special injunction
       without a hearing or without notice. In determining whether a
       preliminary or special injunction should be granted and whether
       notice or a hearing should be required, the court may act on the
       basis of the averments of the pleadings or petition and may
       consider affidavits of parties or third persons or any other proof
       which the court may require.

       (b) Except when the plaintiff is the Commonwealth of
       Pennsylvania, a political subdivision or a department, board,
       commission, instrumentality or officer of the Commonwealth or of
       a political subdivision, a preliminary or special injunction shall be
       granted only if

          (1) the plaintiff files a bond in an amount fixed and with
          security approved by the court, naming the Commonwealth
          as obligee, conditioned that if the injunction is dissolved
          because improperly granted or for failure to hold a hearing,
          the plaintiff shall pay to any person injured all damages
          sustained by reason of granting the injunction and all legally
          taxable costs and fees, or

          (2) the plaintiff deposits with the prothonotary legal tender
          of the United States in an amount fixed by the court to be
          held by the prothonotary upon the same condition as
          provided for the injunction bond.

       (c) Any party may move at any time to dissolve an injunction.

       (d) An injunction granted without notice to the defendant shall be
       deemed dissolved unless a hearing on the continuance of the
____________________________________________


2  Pennsylvania law no longer recognize a distinction between a preliminary
injunction and a special injunction. See 5 Goodrich Amram 2d § 1531(a):1,
Amram commentary (“Because of the many similarities between preliminary
and special injunctions, the two types tend to merge into one and the words
are used interchangeably. Although the former equity rules made minor
distinctions between them, the Pennsylvania Rules of Civil Procedure treat
them exactly alike.”).

                                           -7-
J-A29025-21


      injunction is held within five days after the granting of the
      injunction or within such other time as the parties may agree or
      as the court upon cause shown shall direct.

      (e) After a preliminary hearing, the court shall make an order
      dissolving, continuing or modifying the injunction.

Pa.R.C.P. 1531 (Notes omitted).

      The May 6, 2021 order from which the Zwergel’s appealed was not an

ex parte emergency injunction which contemplated a full hearing at a later

date pursuant to Rule 1531(d). Rather, the order was entered following notice

and a hearing, and plainly granted Cole’s request for a preliminary injunction.

In so doing, the court became involved in a dispute that had until then

remained private.   Pursuant to the plain language of Rule 311(a)(4), they

therefore have an immediate right to have these court-imposed constraints

on their use of their property reviewed by this Court.

      The fact that the order was only a “temporary measure” to preserve the

status quo pendente lite changes nothing. Cole’s brief at 15-16. Preliminary

injunctions are by definition temporary and limited to preserving the status

quo pending resolution of the case. See, e.g., Weeks v. Dep't of Human

Servs., 255 A.3d 660, 666 (Pa.Cmwlth. 2021) (“A preliminary injunction

maintains the status quo until the merits of the controversy can be fully heard

and determined[.]” (cleaned up)).       Nothing in the law of Pennsylvania

recognizes a “temporary” or “interim” injunction that precedes or is distinct

from a “preliminary” injunction.      It is beyond peradventure that the

restrictions placed upon the Zwergels amounted to a preliminary injunction

                                     -8-
J-A29025-21


insofar as it barred their free use of the property. See City of Reading v.

Firetree, Ltd., 984 A.2d 16, 21–22 (Pa.Cmwlth. 2009) (rejecting trial court’s

contention that its “preliminary temporary prohibitive injunction” entered prior

to completion of hearings on preliminary injunction was unappealable because

the status-quo-maintaining restriction it imposed “[u]nquestionably . . . was

tantamount to a preliminary injunction”).3

       Further, the point of subsection (ii) of Rule 311(a)(4) is to address the

situation, absent in the case sub judice, where a permanent injunction is

issued following a full trial of all claims in a case. To prevent Rule 311(a)(4)

from being used “as a backdoor means of bypassing the post-trial motion and

final judgment requirements applicable to most appeals,” such orders are not

ordinarily immediately appealable.             Thomas A. Robinson Family Ltd.

P'ship, supra at 846.         However, if the permanent injunction creates new

court-ordered obligations to act or refrain from acting, then the permanent

injunction may be appealed prior to the resolution of post-trial motions and

the entry of judgment. This exception-to-the-exception’s “clear purpose is to

permit an immediate appeal if an immediately-effective permanent injunction

makes such a change to the status quo that the aggrieved party needs quick


____________________________________________


3 We reiterate that, at this stage, the relevant status quo is the factual, not
the legal, state of affairs between the parties. That status quo was that the
Zwergels did not obstruct the lot with trucks or a storage area, and Cole’s
customers could park there. Whether those circumstances were required by
the 1962 agreement or some other contract or legal theory is not pertinent to
the Rule 311(a)(4) analysis.

                                           -9-
J-A29025-21


appellate recourse without incurring delays from post-trial proceedings in the

trial court.” Id. at 847.

       Hence, the function of Rule 311(a)(4)(ii) is to prohibit interlocutory

appeals from immediately-effective permanent injunctions that do not newly

impose court-ordered obligations on the parties. In other words, there is no

interlocutory appeal from permanent injunctions that do not change the

existing compulsions ordered by the court, but merely continue to enjoin or

mandate what the court already enjoined or mandated with a preliminary

injunction. In those circumstances, appellate review of the propriety of the

restraints had previously been available.           However, if the permanent

injunction creates new court-ordered mandates or prohibitions to which

appellate review was not previously available, the newly-burdened party need

not wait for a final order to obtain that review.

       In any event, the injunction issued in the case sub judice was not

entered “[a]fter a trial but before entry of the final order” that would

memorialize the final judgment in the case. Pa.R.A.P. 311(a)(4)(ii) (emphasis

added).     Rather, it was issued in the middle of preliminary injunction

proceedings, with a trial yet to be scheduled and the entry of final judgment

beyond the horizon.4 Thus, subsection (ii) has no bearing. Moreover, we have

____________________________________________


4  On the matter of the pendency of a final resolution of this case, we are
perplexed by the trial court’s apparent belief that that this appeal served to
halt the proceedings in the trial court. See Trial Court Opinion, at 11 (“Despite



                                          - 10 -
J-A29025-21


already established that the order enjoined conduct that theretofore had not

been enjoined. Consequently, even if the initial hearing were to be considered

a “trial” for purposes of the rule, the order here meets the exception to the

exception and is immediately appealable as of right.

       Having determined that we have jurisdiction to adjudicate this appeal,

we turn to the claims of error raised by the Zwergels:

       A.     The harm complained of               by   [Cole]   is   adequately
              compensated by damages.

       B.     [Cole is] unlikely to prevail on the merits of [her] claims.

              1.     The license agreement, which was the sole basis
                     for [Cole’s] ability to use [the Zwergels’]
                     property, was properly terminated effective
                     April 1, 2021.

              2.     [Cole] badly mischaracterize[s] the applicability
                     of the 1962 agreement to the disputed parking
                     area.

              3.     It is clear from the record that the prior owners
                     of the parcels in question did not intend an
                     easement over the disputed parking area.
____________________________________________


[the trial court’s] finding that this matter is premature of appellate review,
this writer authors the following opinion in an effort to expedite a final
judgment on this matter at the [t]rial [c]ourt level.”). Pa.R.A.P. 311(h) plainly
states that Pa.R.A.P. 1701(a), which provides the general rule that trial courts
may not proceed further with a matter after an appeal is taken, is inapplicable
when the appeal is taken from an interlocutory order pursuant to Rule
311(a)(4). By failing “to proceed with the evidentiary hearing and issue [an
order] pending this appeal,” the Zwergels have been enjoined from using their
property and continue to be enjoined nearly one year later although the
preliminary injunction proceedings have yet to conclude. City of Reading v.
Firetree, Ltd., 984 A.2d 16, 21 (Pa.Cmwlth. 2009). “What, in effect,
happened is precisely what Rule 1701[ and 311(h) were] designed to avoid.”
Id.

                                          - 11 -
J-A29025-21


      C.     Granting the motion would inflict greater harm on [the
             Zwergels] than the benefit conferred o[n Cole].

      D.     The trial court abused its discretion by entering the
             preliminary injunction set forth in its order without setting a
             bond or requiring that [Cole] post a bond as is required
             pursuant to Pa.R.C.P. 1531(b).

Zwergels’ brief at 4 (cleaned up).

      Our standard of review of a preliminary injunction is “highly deferential.”

Duquesne Light Co. v. Longue Vue Club, 63 A.3d 270, 275 (Pa.Super.

2013).     In assessing a trial court’s ruling on a request for a preliminary

injunction, “we do not inquire into the merits of the controversy, but only

examine the record to determine if there were any apparently reasonable

grounds for the action of the court below.” City of Allentown v. Lehigh Cty.

Auth., 222 A.3d 1152, 1156 (Pa.Super. 2019) (cleaned up). “Only if it is plain

that no grounds exist to support the decree or that the rule of law relied upon

was palpably erroneous or misapplied will we interfere with the decision of the

trial court.” Id. (cleaned up).

      As we find it determinative, we address the Zwergels’ last issue first. As

quoted supra, Rule 1531(b) provides that a preliminary injunction shall be

granted only if the plaintiff (1) files a bond “in an amount fixed and with

security approved by the court,” or (2) “deposits with the prothonotary legal

tender of the United States in an amount fixed by the court. . . .” Pa.R.C.P.

1531(b). “The purpose of an injunction bond . . . is to protect [the party] in

the event that the preliminary injunction was improperly granted and damages


                                      - 12 -
J-A29025-21


were sustained thereby.” Parkinson v. Lowe, 760 A.2d 65, 68 (Pa.Super.

2000).

      It is well-established that the bond “requirement is mandatory and an

appellate court must invalidate a preliminary injunction if a bond is not filed

by the plaintiff.” Soja v. Factoryville Sportsmen's Club, 522 A.2d 1129,

1131 (Pa.Super. 1987) (emphases added). See also Rosenzweig v. Factor,

327 A.2d 36, 38 (Pa. 1974) (“The decree was also defective and subject to

being vacated for the further reason that it issued without the requisite bond

being filed by appellee pursuant to Pa.R.C.P. 1531(b).”). Indeed, “[e]ven if

the trial court’s order was otherwise proper, its failure to require the posting

of a bond mandates our reversal of its decision.” Walter v. Stacy, 837 A.2d

1205, 1208 (Pa.Super. 2003) (cleaned up).

      Cole attempts to avoid the ramifications of the order’s failure to comply

with Rule 1531(b) by arguing (1) that the Zwergels waived the issue pursuant

to Pa.R.A.P. 302(a) by not objecting prior to the entry of the May 6, 2021

order, and (2) that the bond requirement was not triggered yet because this

was merely a “temporary and preliminary ruling,” rather than one issued after

“a final hearing on a preliminary injunction.” Cole’s brief at 28-29.

      We are unpersuaded. First, we have already detailed our reasons for

rejecting the notion that the May 6, 2021 injunction was something other than

a preliminary injunction. Second, the Zwergels obviously had no opportunity,

let alone obligation, to object to the order’s lack of a bond requirement before


                                     - 13 -
J-A29025-21


it knew that an order would be entered without a bond requirement. Promptly

after the trial court entered the offending order, the Zwergels filed a motion

for reconsideration and clarification, in which the first issue raised was the

court’s failure to set a bond amount.          See Motion for Reconsideration and

Clarification, 5/18/21, at 1-3. The trial court thereafter proceeded to impose

more specific restrictions than those included in the May 6, 2021 order and

schedule further proceedings, but neglected to correct the bond omission.5

See Order, 6/4/21.        Accordingly, we discern no basis to deem the issue

waived.

        Therefore, because the trial court enjoined the Zwergels without first

requiring Cole to post a bond, the injunction cannot stand. We thus vacate

the May 6, 2021 order, as well as the June 4, 2021 order which augmented it,

and remand for the trial court to reschedule its July 9, 2021 hearing and

resolve Cole’s preliminary injunction request in full compliance with Pa.R.C.P.

1531.




____________________________________________


5  We further observe that the Zwergels again raised the failure to set a bond
amount as their primary claim or error in their Pa.R.A.P. 1925(b) statement,
but the trial court still did not correct the error. Cf. Downs v. Smythe, 701
A.2d 591, 594 (Pa.Super. 1997) (concluding that the trial court, upon realizing
that the initial injunction was invalid due to lack of a bond, “was correct in re-
issuing the preliminary injunction [after] it ordered appellees to post
bond[.]”). Indeed, the trial court, although acknowledging in its opinion that
the Zwergels complained of the lack of a bond, failed to address the claim of
error in its Rule 1925(a) opinion.

                                          - 14 -
J-A29025-21


      Order vacated. Case remanded for further proceedings.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                 - 15 -